Additional Opinion of Rehearing. Per Curiam. Plaintiff in error filed a petition for a rehearing herein on November 11, 1919. Before that date the parties appeared in the Circuit Court of Grundy county in term time, and pursuant to an order of said court then made, the defendant in error filed there an additional transcript of the record of the Criminal Court of Cook county; and on the same day on which said petition for a rehearing was filed here, defendant in error presented an additional record from the Circuit Court of Grundy county containing said additional transcript from the Criminal Court of Cook county and asked leave to file it. It was afterwards filed here pursuant to leave. Plaintiff in error has made no reference to said additional record in his petition for a rehearing, nor has he filed any suggestions con- ■ cerning the same. It therefrom appears that said indictment was not found by the grand jury shown in the record discussed in our foregoing opinion, but by a special grand jury impaneled in July, 1914, to inquire whether crimes had been committed by the officers and agents of said bank, which grand jury was continued in force from term to term until the October term, 1914, and then returned said indictment. Said additional record shows some other new matters connected with the drawing of said grand jury, and shows that plaintiff in error gave bail in the Criminal Court' of Cook county. Some things said in the foregoing opinion are not applicable to this additional record, but it furnishes no reason to change our conclusions. We have considered the petition for a rehearing, and adhere to our views heretofore expressed. The petition for a rehearing is therefore denied.